This appeal is from an order overruling a demurrer to a bill of complaint and from an order enjoining the holding of an election called by the county commissioners to be held in Alachua County under Chapter 10316, Laws of Florida, to decide whether or not live stock shall be allowed to run or roam at large in said county. A supersedeas was granted.
Even if the provisions of Section 14 of the statute is *Page 661 
invalid because it is so unjustly and arbitrarily discriminating that it will operate as a denial of the equal protection of the laws to citizens of Alachua county, or because the tax levy authorized by such section is violative of organic law, such section may be regarded as eliminated (as required by the terms of Sec. 12 of the Act) and the election provided for by the Act could be held, no substantial failure to comply with the election features of the Act being made to appear. The Act expressly provides that "in the event the result of the election is against live stock running at large, this Act shall become enforceable January 1, 1927," so the enforceable date of the police regulation has not yet arrived.
Orders reversed.
BROWN, C. J., AND WHITFIELD, ELLIS AND TERRELL, J. J., concur.
STRUM AND BUFORD, J. J., dissent.